

EXCLUSIVE OPTION AGREEMENT
 
BETWEEN


China New Energy Investment Co., Ltd.


AND


Beijing Fengyin Xianghe Scientific Technology Co., Ltd.


 
TIANJIN, CHINA
 
 
 

--------------------------------------------------------------------------------

 
 

EXCLUSIVE OPTION AGREEMENT
 
This Exclusive Option Agreement (the “Agreement”) is entered into as of
__________, 2010 between the following parties in Tianjin.
 
Party A:
 
Name: China New Energy Investment Co., Ltd.
Registered Address:
Legal Representative:
 
方Party B:
 
Name: Beijing Fengyin Xianghe Scientific Technology Co., Ltd.
Registered Address:
Legal Representative:


方Party C：
Name: Beijing Century Dadi Gas Engineering Co., Ltd.
Registered Address: No.51 Qingchun Road，Huairou District, Beijing
Legal Representative: Tang Zhixiang
 
In this Agreement, Party A and Party B are called collectively as the “Parties”.
 
WHEREAS:
 
1. 
Party A is a wholly foreign-owned enterprise incorporated under the laws of the
People’s Republic of China (the “PRC”);

 
2. 
Party B is a liability limited company incorporated in Beijing and with business
license issued by the Beijing Municipal Administration of Industry and Commerce;

 
3.
Party C is a liability limited company incorporated in Huairou District,
Beijing.

 
4.
Party A and Party B have reached Equity Transfer Agreement on 70% Equity of
Beijing Century Dadi Gas Engineering Co., Ltd. (hereinafter referred to as
“ETA”) in connection with Party B transferring 70% equity of Party C to Party A.


 
1

--------------------------------------------------------------------------------

 


NOW, THEREFORE, the Parties through mutual negotiations hereby enter into this
Agreement according to the following terms and conditions:
 
1.  THE GRANT AND EXERCISE OF PURCHASE OPTION
 
1.1
Grant:

Party B grants Party A an irrevocable exclusive purchase option. After the
completion of the Transfer under the ETA Party A has right to purchase remaining
30% the shares of Party C currently owned by Party B. This purchase option is
irrevocable and shall be exercised only by Party A.
  
1.2
Exercise Procedures:

1.2.1
Both Party shall sign Equity Transfer Agreement on 70% Equity of Beijing Century
Dadi Gas Engineering Co., Ltd.（as attached）on the date of execution of this
Agreement.

1.2.2
Upon payment of the 2nd Payment (as defined in the ETA), Party A shall notify
Party B in writing within 3 working days regarding its intention of exercising
the Option (the “Option Notice” hereinafter). After the mentioned period, if the
Transferee does not provide the notice to Transferor, it will deem as the
Transferee gives up the option right.

 
1.2.3
Upon delivery of the Option Notice, Party B shall execute other necessary
documents (collectively, the “Transfer Documents”) with Party A (or the
qualified person appointed by Party A) in order to effectuate the transfer of
shares.

1.2.4
Party B shall assist Party A to complete the necessary procedures such as
governmental approval, permission, registration, documentations and other
related procedure to complete the transfer.


2、 Price of Option
    
The option price shall be RMB 65 million for the 30% of Party C’s equity owned
by Party B.
 
3.     REPRESENTATIONS AND WARRANTIES
 
3.1
Each party hereto represents to the other parties that: (1) it has all the
necessary rights, powers and authorizations to enter into this Agreement and
perform its duties and obligations hereunder; and (2) the execution or
performance of this Agreement shall not violate any significant contract or
agreement to which it is a party or by which it or its assets are bounded.


 
2

--------------------------------------------------------------------------------

 


3.2
Party B represents to Party A that: (1) they are legally registered shareholders
of Party C and have paid the full amount of their respective portions of Party
C's registered capital required under the PRC laws; (2) Party B has not
mortgaged or pledged its shares of Party C, nor has it granted any security
interest or borrowed against its shares of Party C in any form; and (3) Party B
has not sold nor will sell to any third party its equity interests in Party C.



4.    ASSIGNMENT OF AGREEMENT
 
4.1
PartyB shall not transfer their rights and obligations under this Agreement to
any third party without the prior written consent of the Party A.


4.2
Party B hereby agrees that Party A shall have the right to transfer all of its
rights and obligation under this Agreement to any third party whenever it
desires. Any such transfer shall only be subject to a written notice sent to
Party B.

 
5.     CONFIDENTIALITY
 
The Parties acknowledge and confirm that any oral or written materials exchanged
by the Parties in connection with this Agreement are confidential. The Parties
shall maintain the secrecy and confidentiality of all such materials. Without
the written approval by the other Parties, any Party shall not disclose to any
third party any relevant materials, but the following circumstances shall be
excluded: 
 
a.
The materials is known or will be known by the public (except for any materials
disclosed to the public by the Party who receives such materials); 

 
b.
The materials are required to be disclosed under the applicable laws or the
rules or provisions of stock exchange; or 

 
c.
The materials disclosed by each Party to its legal or financial consultant
relate to the transaction contemplated under this Agreement, and such legal or
financial consultant shall comply with the confidentiality set forth in this
Section. The disclosure of the confidential materials by an employee of any
Party shall be deemed disclosure of such materials by such Party, and such Party
shall be liable for breaching the contract. This Article shall survive this
Agreement even if this Agreement is invalid, amended, revoked, terminated or
unenforceable by any reason.


 
3

--------------------------------------------------------------------------------

 


6.     BREACH OF CONTRACT

Any violation of any provision hereof, any incomplete or mistaken performance of
any obligation provided hereunder, any misrepresentation made hereunder, any
material nondisclosure or omission of any material fact, or any failure to
perform any covenants provided hereunder by any Party shall constitute a breach
of this Agreement. The breaching Party shall be liable for any such breach
pursuant to the applicable laws.


7.   APPLICABLE LAW AND DISPUTE RESOLUTION
 
  7.1  Applicable Law
 
The execution, validity, interpretation and performance of this Agreement and
the disputes resolution under this Agreement shall be governed by the laws of
PRC. 
 
  7.2 Dispute Resolution

The parties shall strive to settle any dispute arising from the interpretation
or performance of this Agreement through friendly consultation. In case no
settlement can be reached through consultation within thirty (30) days after
such dispute is raised, each party can submit such matter to China International
Economic and Trade Arbitration Commission Beijing Branch (the “CIETAC”) in
accordance with its rules. The arbitration shall take place in Beijing. The
arbitration award shall be final, conclusive and binding upon both parties. 
 
8.   EFFECTIVENESS AND TERMINATION
 
  8.1
This Agreement shall be effective upon the execution hereof by all Parties
hereto and shall remain effective thereafter.

 

  8.2
This Agreement may not be terminated without the consent of Party A and Party B
except that Party A may, by giving thirty (30) days prior notice to the other
Parties hereto, terminate this Agreement.

 
9.   MISCELLANEOUS
 
  9.1Amendment, Modification and Supplement
 
Any amendment and supplement to this Agreement shall be made by the Parties in
writing. The amendment and supplement duly executed by each Party shall be
deemed an integral part of this Agreement and shall have the same legal effect
as this Agreement.
 
4

--------------------------------------------------------------------------------


 
  9.2Entire Agreement
 
The Parties acknowledge that this Agreement, General Framework Agreement for
Cooperation, ETA, Supplementary Agreement for the Escrow Terms and Conditions
for the First Installment and all ancillary agreements to each constitutes the
entire agreement of the Parties with respect to the subject matters therein and
supersedes and replaces all prior or contemporaneous agreements and
understandings in oral or written form. 
 
   9.3Severability
 
If any provision of this Agreement is adjudicated to be invalid or
non-enforceable according to relevant PRC laws of the PRC, such a provision
shall be deemed invalid only to the extent the PRC laws are applicable in China,
and the validity, legality and enforceability of the other provisions hereof
shall not be affected or impaired in any way. The Parties shall, through
consultation based on the principal of fairness, replace such invalid, illegal
or non-enforceable provision with valid provision so that any substituted
provision may bring the similar economic effects as those intended by the
invalid, illegal or non-enforceable provision.
 
  9.4  Headings
 
The headings contained in this Agreement are for the convenience of reference
only and shall not in any other way affect the interpretation, explanation or
the meaning of the provisions of this Agreement. 
 
  9.5Language and Copies

This Agreement is executed in Chinese in six (6) copies; each Party holds two
and each original copy has the same legal effect. 
 
  9.6Successor
  

This Agreement shall bind and benefit the successor or the transferee of each
Party.
 
IN WITNESS THEREFORE, the parties hereof have caused this Agreement to be
executed by their duly authorized representatives as of the date first written
above.
 
 
5

--------------------------------------------------------------------------------

 


[No Text Below, Signature Page Only]
 
PARTY A: China New Energy Investment Co., Ltd (Seal)


Legal Representative/Authorized Representative(Signature):


_____________________


PARTY B: Beijing Fengyin Xianghe Scientific Technology Co., Ltd. (Seal)


Legal Representative/Authorized Representative(Signature):


___________________


PARTY C: Beijing Century Dadi Gas Engineering Co., Ltd.


Legal Representative/Authorized Representative(Signature):


___________________
 
 
6

--------------------------------------------------------------------------------

 
